DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes the 35 U.S.C. 112(b) rejections and claim objection are withdrawn in view of the amendments to the claims. 
New 112(b) rejection necessitated by amendment.
35 U.S.C. 101 Rejections
Examiner notes the 35 U.S.C. 101 rejections are withdrawn in view of the amendments to the claims. In this instance, examiner notes that in reviewing the amended claim set under step 2B the positive recitation of that the processing device is configured to display the indicator in a first color in response to a first determination (i.e. anatomical region is clipped) and additionally display the indicator in a second color in response to a second determination (i.e. not clipped) amounts to significantly more than the judicial exceptions (i.e. abstract ideas/mental processes of determining a location of a specific point and determining whether the anatomical region is clipped). 

35 U.S.C. 112(f) Interpretation
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. For example, Applicant argues that claim 1 is amended to obviate the interpretation of “processing device” under 112(f) (REMARKS pg. 7). Examiner respectfully disagrees in that amending the processing device to comprise a display screen does not provide sufficient structure as to the processing device which is configured to perform functional language such as “determine….. using a statistical model, a location of a specific point; and determine…whether the anatomical region shown in the ultrasound image …. Is clipped by a field of view”. Such processing is not disclosed as being performed by a display. Nonetheless, the 35 U.S.C. 112(f) interpretation of the processing device, is updated in view of the amendments to the claims. For example, the processing device is now interpreted to be a smartphone, tablet, laptop, desktop computer, CPU or the like comprising a display as described in the PGPub [0092]).  Additionally, examiner notes the limitation “processing device” was inadvertentily omitted from the analysis in the office action mailed on 05/06/2022, however, the limitation is interpreted under 112(f) under the same conditions as that of claim 1 as set forth below.

35 U.S.C. 103 rejection
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
Applicant further argues, “first Douglas’s “target of interest” cannot be interpreted to correspond to the claimed “anatomical region” because the target is not shown in an ultrasound image. Instead, a symbolic or pictographic representation of the target is displayed” (REMARKs pg. 9). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, applicant appears to argue that the “target of interest” of Douglas cannot be the anatomical region as claimed since it is not shown in an ultrasound image. Examiner respectfully disagrees in that Luo is relied upon for teaching the anatomical region shown in an ultrasound image (see at least fig. 1 (122)). Douglas discloses the target of interest is an organ/object scanned by the probe ([0045] which discloses the patient’s target of interest may be scanned and may correspond to the patient’s bladder (i.e. anatomical region)), such target of interest is scanned by the ultrasound probe and is not required to be shown in the ultrasound image as this feature is already taught by primary reference Luo. 
Applicant further argues “even if Douglas’s ‘target of interest’ could somehow be interpreted to correspond to the claimed ‘anatomical region’ (which applicant does not concede), Douglas fails to describe that a location of a center of the target at which to display an indicator is determined during the ultrasound imaging and using a statistical model” (REMARKS pg. 10). Regarding applicant’s arguments that a location of a center of the target at which to display an indicator is not determined during the ultrasound imaging, examiner respectfully disagrees in that figs. 8B-8D depict the center indicator (730/830 or 735/835) on a scan image (i.e. during ultrasound imaging). Additionally [0021] discloses during the aiming mode, the ultrasound probe may repeatedly perform a scan [0021] and the center indicator is determined and displayed during the aiming mode (at least fig. 8B-8D and [0023]), therefore, such determination is during the ultrasound imaging (i.e. during image scanning)). Regarding applicant’s arguments that a location of a center of the target at which to display an indicator is determined using a statistical model, examiner respectfully disagrees in that Douglas in at least [0029] discloses detecting the target of interest may include using a neural network (i.e. a statistical model) to identify boundaries of the target of interest and determining whether the detected target of interest is centered may include representing the boundaries as a polygon with a set of vertices and computing the centroid based on a sum of the differences in the coordinates of adjacent vertices, therefore, because such determination of the centroid uses the boundaries which are determined using a statistical model, determination of the centroid uses the statistical model in its broadest reasonable interpretation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “processing device” in claims 1 and 14 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to determine” and “to provide a notification”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “processing” is merely a function modifier which does not provide any structure to the claimed “device”.
A review of the specification shows that a smartphone, tablet, laptop, desktop computer, CPU or the like comprising a display (PGPub [0092] and fig. 20 (2004))  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “at which to display an indicator”. It is unclear if this is the same indicator of claim 1 or a different indicator. For examination purposes, it has been interpreted to mean any indicator, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20190142390 A1), hereinafter Luo in view of Douglas et al. (US 20210007710 A1), hereinafter Douglas in view of Kim et al. (US 20160367218 A1), hereinafter Kim.  
Regarding claim 1,
Luo teaches an apparatus (at least fig. 1 (100) and corresponding disclosure in at least [0017]), comprising:
A processing device (at least fig. 1 (120) and corresponding disclosure in at least [0017] and [0025] which discloses functional units (e.g. features identification unit 220, etc.) may be implemented into processing device 120) comprising a display screen (at least fig. 1 (122) and corresponding disclosure in at least [0021]) configured to display a graphical user interface (GUI) ([0021] which discloses the display 122 allows an operator to view processed results from an ultrasound scan and allow operational interaction with respect to the operator. Examiner notes a person having ordinary skill in the art would have recognized a display 122 as shown in fig. 1 allowing interaction with the operator is considered a graphical user interface), the processing device (120) in operative communication with an ultrasound device (at least fig. 1 (110) and corresponding disclosure in at least [0021]), the processing device (120) configured to:
Display, during ultrasound imaging, an ultrasound image on the GUI on the display screen ([0045] which discloses as part of the method of fig. 6,  guidance 620 may be presented through display 122 simultaneously with image 610 and [0038] which discloses 610 is a two dimensional B-mode image and [0037] which discloses the method of fig. 6 is for generating real time semantic feedback. Additionally [0067] which discloses the real-time feedback and semantic-rich guidance is provided during the ultrasound scanning, therefore, any images which are displayed simultaneously with the feedback is further displayed during imaging) 	determine, during ultrasound imaging ([0067] which discloses real-time feedback and guidance during the ultrasound scanning), whether an anatomical region shown in the ultrasound image displayed on the GUI on the display screen is clipped by a field of view of the ultrasound image (at least fig. 6 (220) and fig. 6 (230) and corresponding disclosure in at least [0039]-[0042] and at least fig. 5A (320-1) and corresponding disclosure in at least [0036] which discloses an image in which a portion of an organ (i.e. anatomical region) is cropped. Examiner notes the categories determined by feature identification unit 220 include cropped image (i.e. bladder is cropped) as shown in fig. 5A (320-1)); and
In response to determining, that the anatomical region shown in the ultrasound image is clipped by the field of view of the ultrasound image, display an indicator (at least fig. 6 (620) and corresponding disclosure in at least [0045] which discloses semantic guidance generator may select appropriate guidance corresponding to the category and submit guidance (620) such as shown in table 700 of fig. 7) having a first text (see at least fig. 7 (“bladder is cropped…”)) simultaneously with the ultrasound image ([0045] which discloses as part of the method of fig. 6,  guidance 620 may be presented through display 122 simultaneously with image 610)
In response to determining that the anatomical region shown in the ultrasound image is not clipped by the field of view of the ultrasound image, display via the GUI the indicator having a second text simultaneously with the ultrasound image (at least fig. 7 “Good aiming” and [0045] which discloses as part of the method of fig. 6,  guidance 620 may be presented through display 122 simultaneously with image 610)

Luo fails to explicitly teach wherein the processing device is configured to:
Determine, during the ultrasound imaging and using a statistical model, a location of a specific point on an anatomical region shown in the ultrasound image at which to display an indicator, an in response to determining that the anatomical region shown in the ultrasound image is clipped by the field of view of the ultrasound image, display via the GUI the indicator in a first color at the determined location and superimposed on the ultrasound image; and 
In response to determining that the anatomical region shown in the ultrasound image is not clipped by the field of view of the ultrasound image, display via the GUI the indicator in a second color at the determined location and superimposed on the ultrasound image.
Douglas, in a similar field of endeavor involving ultrasonic bladder imaging, teaches a processing device (at least fig. 5 (420) and corresponding disclosure in at least [0072]) configured to:
Determine, during ultrasound imaging ([0109] which discloses user interface may include a field of view 810 and centerline 820 representing a field of view of ultrasound probe when ultrasound probe captures a B-mode ultrasound image (i.e. during ultrasound imaging)) and using a statistical model (at least fig. 5 (510) and corresponding disclosure in at least [0086]), a location of a specific point on an anatomical region ([0087] which discloses centroid calculator 550 may calculate the centroid (i.e. a location of a specific point) of the detected target (i.e. anatomical region/bladder)) of an ultrasound image (at least fig. 8B-8D (710/810) and corresponding disclosure in at least [0109]-[0110]. Examiner notes the disclosure/drawings appear to have typographical errors such that the drawings correspond to 710 and the disclosure such as [0110] which discloses an ultrasound image of field of view 810. Examiner additionally notes that such centroid calculation uses the statistical model in that [0086] discloses the segmentation neural identifies the target (i.e. anatomical region) and identified boundaries for the target and [0087] discloses the centroid calculator calculates the centroid of the detected target (detected using the neural network/statistical model), and uses the boundaries (which are identified by the neural network/statistical model) for determining the centroid. Therefore, since the centroid calculator uses information identified by the statistical model it uses the statistical model to determine the centroid (i.e. location of a specific point) in its broadest reasonable interpretation) at which to display an indicator (at least fig. 8B-8D (730/830 or 735/835) and corresponding disclosure in at least [0110]. Examiner notes the indicator 730/830 or 735/835 is displayed at a specific point (i.e. the center) of the anatomical region (i.e. bladder))
Determine, during ultrasound imaging, whether the anatomical region of the ultrasound image is properly aligned (at least fig. 8B-8D)
In response to determining, that the anatomical region shown in the ultrasound image is not properly aligned in the field of view of the ultrasound image, display the indicator (730/830) in a first color at the determined location ([0110] which discloses center indicator in 8B may be for example, a small filled red-colored circle); and 
In response to determining that the anatomical region of the ultrasound image is properly aligned in the field of view of the ultrasound image, display the indicator (735/835) in a second color ([0110] which discloses when the centroid is determined to be within a particular number of pixels or distance of centerline, the center indicator 830 may be changed to highlighted center indicator 835 corresponding to a small filled green-colored circle) at the determined location (see at least fig. 8C-8D)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Luo to include the indicator as taught by Douglas in order to enhance the guidance system by allowing a user to visualize how the position of the anatomical region within the field of view is affected with each movement of the probe. 
Examiner notes in the modified system when the system of Luo determines the anatomical region is clipped by the field of view (i.e. is not properly aligned) or is not clipped by the field of view (i.e. is properly aligned, the processing device would display the indicator in the first color or second color, respectively and at the determined location as taught by Douglas. Additionally, examiner notes in the modified system, the processing device would determine, during the ultrasound imaging of Luo and using the statistical model, the location of the specific point on the anatomical region shown in the ultrasound image of Luo. 
It is unclear if the indicator of Douglas is superimposed on an ultrasound image.
Kim, in a similar field of endeavor involving ultrasonic bladder imaging, teaches displaying an indicator (at least fig. 5A (cross mark) and corresponding disclosure in at least [0045]) superimposed on an ultrasound image such that the indicator is located on a specific point of an anatomical region ([0045] which discloses a cross mark ‘+’ is represented on the center point of the bladder in the 2 dimensional ultrasound image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo, as currently modified, to include superimposing the indicator on the ultrasound image as taught by Kim in order indicate visually the center point of the bladder (Kim Abstract) accordingly. 

Regarding claim 4,
Luo further discloses wherein the processing device is configured, when determining, during the ultrasound imaging, whether the anatomical region shown in the ultrasound image is clipped by the field of view of the ultrasound image, to determine that the anatomical region is clipped by the field of view of the ultrasound image during display of ultrasound images ([0025] which discloses a display on probe 110 may be used to display the generated ultrasound image and to view semantic feedback and other information and For example, guidance 620 may be presented visibly and/or audibly through display 122 simultaneously with image 610). 
Examiner notes a person having ordinary skill in the art would have recognized that during the ultrasound scanning, determining that the anatomical region is clipped would occur during a time period between display of a previous ultrasound image (e.g. after the probe has moved to correct at least one other aiming error) and display of a subsequent image (in which the probe has moved to a different position based on the cropped image feedback)

Regarding claim 6, 
Luo further teaches wherein the processing device (120) is configured, to display a measurement of a volume of the anatomical region ([0048] which discloses post-processing logic may provide a desired calculation such as bladder volume estimate to display for presentation to the operator 600)

Regarding claim 7,
Luo further teaches wherein the processing device is configured to display a second indicator indicating whether the measurement of the volume of the anatomical region is accurate ([0051]-[0052] which disclose post-processing logic may provide calculated result 810 to semantic guidance generator which may provide additional guidance (i.e. indicator text e.g. “the bladder is not fully covered….” Or “….the volume accuracy might be compromised”) to indicate a potential error in the calculated result)

Regarding claim 8,
Luo further teaches wherein the second indicator comprises text ([0052] additional guidance may be “the bladder is not fully covered….” Or “….the volume accuracy might be compromised”)

Regarding claim 9,
Douglas as incorporated with respect to claim 8 further teaches wherein the specific point has predetermined mathematical characteristics ([0023] which discloses center indicator is to indicate the center of the target of interest).

Regarding claim 10,
Douglas, as incorporated with respect to claim 9, further teaches wherein the specific point includes a centroid of the anatomical region ([0023] which discloses center indicator is to indicate the center of the target of interest).

Regarding claim 11,
Luo further discloses wherein the processing device (120) is configured to display the indicator in a time period between display of a previous ultrasound image an display of a subsequent ultrasound image. Examiner notes in the modified system, the indicator is displayed the entire imaging process as either the first color or second color and therefore would be displayed in at least one ultrasound image (e.g. an intermediary image) that is between display of a previous ultrasound image (e.g. a first ultrasound image) and display of a subsequent ultrasound image (e.g. a last ultrasound image) 

Regarding claim 13,
Luo further teaches wherein the anatomical region comprises a bladder ([0018] which discloses the target organ of interest is a patient’s bladder). 

Regarding claim 14,
Luo teaches an apparatus (at least fig. 1 (100) and corresponding disclosure in at least [0017]), comprising:
A processing device (at least fig. 1 (120) and corresponding disclosure in at least [0017] and [0025] which discloses functional units (e.g. features identification unit 220, etc.) may be implemented into processing device 120) in operative communication with an ultrasound device (at least fig. 1 (110) and corresponding disclosure in at least [0021]), the processing device (120) configured to:
Display, during a three-dimensional ultrasound sweep (at least fig. 3A (310-1-310-3) and corresponding disclosure in at least [0026] and [0027] which discloses probe 110 may receive echo data that is processed to generate three dimensional (3D) image data that can be used to determine bladder size and/or volume. Examiner thus notes the 2D images collected are interpreted as a three-dimensional ultrasound sweep), at least one ultrasound image ([0045] which discloses as part of the method of fig. 6,  guidance 620 may be presented through display 122 simultaneously with image 610 and [0038] which discloses 610 is a two dimensional B-mode image and [0037] which discloses the method of fig. 6 is for generating real time semantic feedback. Additionally [0067] which discloses the real-time feedback and semantic-rich guidance is provided during the ultrasound scanning, therefore, any images which are displayed simultaneously with the feedback is further displayed during imaging (i.e. during the three-dimensional ultrasound imaging sweep)) 	determine whether an anatomical region shown in the at least one ultrasound image is clipped by a field of view of the at least one ultrasound image (at least fig. 6 (220) and fig. 6 (230) and corresponding disclosure in at least [0039]-[0042] and at least fig. 5A (320-1) and corresponding disclosure in at least [0036] which discloses an image in which a portion of an organ (i.e. anatomical region) is cropped. Examiner notes the categories determined by feature identification unit 220 include cropped image (i.e. bladder is cropped) as shown in fig. 5A (320-1)) collected during the three-dimensional ultrasound imaging sweep; and
In response to determining, that the anatomical region shown in the at least one ultrasound image is clipped by the field of view of the at least one ultrasound image collected during the three-dimensional ultrasound imaging sweep, display an indicator (at least fig. 6 (620) and corresponding disclosure in at least [0045] which discloses semantic guidance generator may select appropriate guidance corresponding to the category and submit guidance (620) such as shown in table 700 of fig. 7) having a first text (see at least fig. 7 (“bladder is cropped…”)) simultaneously with the ultrasound image ([0045] which discloses as part of the method of fig. 6,  guidance 620 may be presented through display 122 simultaneously with image 610)
In response to determining that the anatomical region shown in the ultrasound image is not clipped by the field of view of the ultrasound image, display via the GUI an indicator having a second text (see at least fig. 7 “Good aiming”) simultaneously with the ultrasound image ([0045] which discloses as part of the method of fig. 6,  guidance 620 may be presented through display 122 simultaneously with image 610)

Luo fails to explicitly teach wherein the processing device is configured to:
Determine, during the ultrasound imaging and using a statistical model, a location of a specific point on an anatomical region shown in the ultrasound image at which to display an indicator, an in response to determining that the anatomical region shown in the ultrasound image is clipped by the field of view of the ultrasound image, display via the GUI the indicator in a first color at the determined location and superimposed on the ultrasound image; and 
In response to determining that the anatomical region shown in the ultrasound image is not clipped by the field of view of the ultrasound image, display via the GUI the indicator in a second color at the determined location and superimposed on the ultrasound image.
Douglas, in a similar field of endeavor involving ultrasonic bladder imaging, teaches a processing device (at least fig. 5 (420) and corresponding disclosure in at least [0072]) configured to:
Determine, during ultrasound imaging ([0109] which discloses user interface may include a field of view 810 and centerline 820 representing a field of view of ultrasound probe when ultrasound probe captures a B-mode ultrasound image (i.e. during ultrasound imaging)) and using a statistical model (at least fig. 5 (510) and corresponding disclosure in at least [0086]), a location of a specific point on an anatomical region ([0087] which discloses centroid calculator 550 may calculate the centroid (i.e. a location of a specific point) of the detected target (i.e. anatomical region/bladder)) of an ultrasound image (at least fig. 8B-8D (710/810) and corresponding disclosure in at least [0109]-[0110]. Examiner notes the disclosure/drawings appear to have typographical errors such that the drawings correspond to 710 and the disclosure such as [0110] which discloses an ultrasound image of field of view 810. Examiner additionally notes that such centroid calculation uses the statistical model in that [0086] discloses the segmentation neural identifies the target (i.e. anatomical region) and identified boundaries for the target and [0087] discloses the centroid calculator calculates the centroid of the detected target (detected using the neural network/statistical model), and uses the boundaries (which are identified by the neural network/statistical model) for determining the centroid. Therefore, since the centroid calculator uses information identified by the statistical model it uses the statistical model to determine the centroid (i.e. location of a specific point) in its broadest reasonable interpretation) at which to display an indicator (at least fig. 8B-8D (730/830 or 735/835) and corresponding disclosure in at least [0110]. Examiner notes the indicator 730/830 or 735/835 is displayed at a specific point (i.e. the center) of the anatomical region (i.e. bladder))
Determine, during ultrasound imaging, whether the anatomical region of the ultrasound image is properly aligned (at least fig. 8B-8D)
In response to determining, that the anatomical region shown in the ultrasound image is not properly aligned in the field of view of the ultrasound image, display the indicator (730/830) in a first color at the determined location ([0110] which discloses center indicator in 8B may be for example, a small filled red-colored circle); and 
In response to determining that the anatomical region of the ultrasound image is properly aligned in the field of view of the ultrasound image, display the indicator (735/835) in a second color ([0110] which discloses when the centroid is determined to be within a particular number of pixels or distance of centerline, the center indicator 830 may be changed to highlighted center indicator 835 corresponding to a small filled green-colored circle) at the determined location (see at least fig. 8C-8D)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Luo to include the indicator as taught by Douglas in order to enhance the guidance system by allowing a user to visualize how the position of the anatomical region within the field of view is affected with each movement of the probe. 
Examiner notes in the modified system when the system of Luo determines the anatomical region is clipped by the field of view (i.e. is not properly aligned) or is not clipped by the field of view (i.e. is properly aligned, the processing device would display the indicator in the first color or second color, respectively and at the determined location as taught by Douglas. Additionally, examiner notes in the modified system, the processing device would determine, during the three-dimensional ultrasound imaging sweep of Luo and using the statistical model, the location of the specific point on the anatomical region shown in the ultrasound image of Luo. 
It is unclear if the indicator of Douglas is superimposed on at least one ultrasound image.
Kim, in a similar field of endeavor involving ultrasonic bladder imaging, teaches displaying an indicator (at least fig. 5A (cross mark) and corresponding disclosure in at least [0045]) superimposed on an ultrasound image such that the indicator is located on a specific point of an anatomical region ([0045] which discloses a cross mark ‘+’ is represented on the center point of the bladder in the 2 dimensional ultrasound image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo, as currently modified, to include superimposing the indicator on the ultrasound image as taught by Kim in order indicate visually the center point of the bladder (Kim Abstract) accordingly. 

Regarding claim 16,
Luo, as modified, teaches the elements of claim 14 as previously stated. Luo, as currently modified, fails to explicitly teach wherein the three-dimensional ultrasound imaging comprises an elevational sweep. 
Douglas further teaches a three-dimensional ultrasound imaging sweep comprising an elevational sweep ([0055] which discloses in a 3D scan mode, phi motor 240 may rotate to obtain B-mode image data for the particular plane. See at least fig. 2A which depicts phi motor 240 which rotates the transducer along rotational plane 245 as disclosed in [0051]. Examiner notes this rotating movement depicts an elevational sweep as it rotates in an elevational direction)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo to include an elevational sweep as taught by Douglas in order to enhance the 3D scan by obtaining multiple B-mode images at different elevational angles for each plan. 

Regarding claim 17, 
Luo further discloses wherein the processing device (120) is configured to display a second indicator that the anatomical region is clipped by the field of view of the at least one ultrasound image ([0039] which disclose the guidance (e.g. “bladder cropped—Please move the probe location to cover the entire bladder”, etc) may be displayed on display) collected during the three-dimensional ultrasound imaging sweep.

Regarding claim 18
Luo further discloses wherein the indicator comprises text (Examiner notes the indicator is text (e.g. “bladder cropped—Please move the probe location to cover the entire bladder”, etc))

Regarding claim 19,
Luo further discloses wherein the processing device (120) is further configured to display a measurement of a volume of the anatomical region ([0048] which discloses a desired calculation such asa bladder volume estimate may be provided and post-processing logic 240 may provide a calculated result 635 to display 122 for presentation to the operator 600).

Regarding claim 20,
Luo further discloses wherein the anatomical region comprises a bladder ([0018] which discloses the target organ of interest is a patient’s bladder). 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, Douglas, and Kim as applied to claims 1 and 14 above and further in view of Weber et al. (US 20210145413 A1), hereinafter Weber. 
	Regarding claims 2 and 15,
	Luo teaches the elements of claims 1 and 14 as previously stated. Luo fails to explicitly teach wherein the processing device is configured, when determining whether the anatomical region shown in the ultrasound image is clipped by the field of view of the ultrasound image, to determine that a portion of the anatomical region that exceeds a threshold size is within a threshold distance of an edge of the field of view of the ultrasound image. 
	Weber, in a similar field of endeavor involving medical imaging, teaches determining that a portion of an anatomical region that exceeds a threshold size is within a threshold distance of an edge of a field of view of a medical image ([0142] which discloses identifying or detecting changes which correspond to movement of the anatomical features with in the field of view to within a threshold distance or range of a defined boundary of that field of view. The controller may detect when the field of view has shifted so that the feature of interest is within 5 mm, 10 mm or 2 mm or any other distance and [0158]-[0159] which discloses a minimum acceptable value of the distance 42 to the field of view 36 boundary and the distance to the field of view boundary could be measured from a centroid of the anatomical features. Examiner notes the centroid exceeds a threshold size of at least 0 pixels)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Luo to include determining a portion of an anatomical region that exceeds a threshold size is within a threshold distance of an edge of a field of view as taught by Weber in order to enhance initial alignment of the ultrasound device by defining acceptable distance limits within the field of view (Weber [0157]). Such a modification would provide at least an additional determination that the anatomical feature is not properly aligned in the field of view. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, Douglas, and Kim as applied to claim 1 above and further in view of Liu et al. (US 20180089530 A1), hereinafter Liu.  
	Regarding claim 3, 
	Luo, as modified, teaches the elements of claim 1 as previously stated. Luo, as modified, fails to explicitly teach wherein the statistical model is trained to automatically determine the location of the specific point on the anatomical region shown in the ultrasound image at which to display an indicator.
	Liu, in a similar field of endeavor involving medical image processing, teaches a statistical model trained to automatically determine a location of a specific point of an anatomical region of an ultrasound image ([0013] which discloses deep neural networks (i.e. statistical models) trained to learn complex image patterns and detect anatomical landmarks in the medical image data based on the complex image patterns [0015] which discloses the medical image may be ultrasound and [0026] which discloses the landmark detected by the trained deep neural network can be a center point of an anatomical object in the medical image)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo, as currently modified, to include a statistical model trained to automatically determined the location as taught by Liu in order to enhance the determination of the location by allowing the neural network to provide the location automatically without requiring additional calculations based on the boundary. 

Claims 5 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Luo, Douglas, and Kim as applied to claims 4 and 11 above and further in view of Suzuki et al. (US 20060173309 A1), hereinafter Suzuki.  
Regarding claims 5 and 12,
Luo, as modified, teaches the elements of claims 4 and 11 as previously stated. Luo further teaches wherein the consecutive ultrasound images are displayed at a frame rate in real-time ([0039] which discloses features identification unit analyzes and classifies image 610 [0034] which discloses image classifier performs categorizations of real-time images received from data acquisition unit [0045] which discloses the semantic guidance generator may be presented in real-time and [0053] which discloses guidance may be presented visibly through display simultaneously with image 610. Examiner thus notes the ultrasound image 610 is displayed in real time such that real-time semantic guidance is displayed simultaneously).
It is unclear if the frame rate is between 15-30 frames/second. 
Suzuki, in a similar field of endeavor involving ultrasound imaging teaches displaying an ultrasound image at a frame rate between 15-30 frames/second ([0042])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo to include a frame rate as taught by Suzuki in order to ensure a newest image is displayed at all times (Suzuki [0042]). Such a modification would ensure the display of the ultrasound image is in real-time in order to correspond to the real-time semantic guidance generator of Luo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/               Examiner, Art Unit 3793         

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793